EXHIBIT 99.13 Date and Time: October 2, 2013 03:24 PM Pacific Time Notice of Articles BUSINESS CORPORATIONS ACT NOTICE OF ARTICLES Name of Company: AGAVE SILVER CORP. REGISTERED OFFICE INFORMATION Mailing Address: Delivery Address: VANCOUVER BC V6C 1H2 VANCOUVER BC V6C 1H2 CANADA CANADA RECORDS OFFICE INFORMATION Mailing Address: Delivery Address: VANCOUVER BC V6C 1H2 VANCOUVER BC V6C 1H2 CANADA CANADA BC0071412 Page:1 of 3 DIRECTOR INFORMATION Last Name, First Name, Middle Name: O'CONNOR, MICHAEL EDWARD (formerly O'Connor, Michael E.) Mailing Address: Delivery Address: VANCOUVER BC V6C 1H2 VANCOUVER BC V6C 1H2 CANADA CANADA Last Name, First Name, Middle Name: Melrose, Dwayne Mailing Address: Delivery Address: 40 40 VANCOUVER BC V6E 1B0 VANCOUVER BC V6E 1B0 CANADA CANADA Last Name, First Name, Middle Name: Hebb, Christopher Mailing Address: Delivery Address: 30 2 30 2 WEST VANCOUVER BC V7S 2Y6 WEST VANCOUVER BC V7S 2Y6 CANADA CANADA Last Name, First Name, Middle Name: Feldman, Gerald Mailing Address: Delivery Address: 2 2 TORONTO ON M5X 1A9 TORONTO ON M5X 1A9 CANADA CANADA Last Name, First Name, Middle Name: Lang, Ronald Mailing Address: Delivery Address: 1 1 VANCOUVER BC V6B 1N2 VANCOUVER BC V6B 1N2 CANADA CANADA Last Name, First Name, Middle Name: MERRIFIELD, ROBIN M Mailing Address: Delivery Address: 6 6 SECHELT BC V0N 3O8 SECHELT BC V0N 3O8 CANADA CANADA AUTHORIZED SHARE STRUCTURE BC0071412 Page: 2 of 3 1. No Maximum COMMON Shares Without Par Value Without Special Rights or Restrictions attached BC0071412 Page: 3 of 3
